Citation Nr: 0103605	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right wrist fracture.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1954 to April 
1957, and from January 1958 to June 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Residuals of right wrist fracture are manifested by 
periarticular pathology, limitation of motion, pain and some 
functional impairment.

2.  Puretone averages were 33 decibels on the right and 48 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent in the left ear.


CONCLUSION OF LAW

1.  Residuals of a right wrist fracture are 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5215 (2000).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, Part 4, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Claims:

In an April 1999 rating decision, noncompensable evaluations 
for residuals of a right wrist fracture and bilateral hearing 
loss disability were confirmed and continued.  The appellant 
contends that he has limitation of motion in the right wrist 
and pain when he puts pressure on the joint that warrants a 
compensable evaluation.  He further contends that he has 
difficulty hearing what someone is saying to him unless he is 
looking at them, and that this warrants a compensable 
evaluation.

The RO has met its duty to assist the appellant in the 
development of his claims.  VA audiology and orthopedic 
examinations were conducted in August 1998.  Hearings were 
conducted before the RO in August 1999 and before the Board 
in March 2000, and transcripts were associated with the 
claims folder.  During his testimony before the Board, the 
appellant indicated that he had no additional treatment or 
outstanding records with regard to his hearing loss 
disability.  He was afforded an additional period of 30 days 
to obtain range of motion evidence with regard to his right 
wrist.  These were obtained and the reports were associated 
with the claims folder along with a written waiver of RO 
consideration. 

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and uniform rating is 
appropriate in this case.  Fenderson v. West, 12 Vet. App. 
119 (1998).

Right Wrist:

The appellant testified before the RO in August 1999 and 
before the Board in March 2000.  The appellant demonstrated 
his right wrist range of motion at the hearing and his 
representative indicated that deviation was essentially 
normal.  Downward motion was limited to about 30 degrees.  
Backward dorsiflexion was limited to about 20 degrees.  He 
denied pain with range of motion, but stated that if he put 
any pressure on the joint he had pain.  He had been told 
there was arthritis in the joint.  

The appellant's right wrist disability is evaluated for the 
limitation of motion of the wrist.  For dorsiflexion of less 
than 15 degrees, a 10 percent evaluation is warranted for 
either the major or minor hand.  With palmar flexion limited 
in line with the forearm, a 10 percent evaluation is 
warranted for either the major or minor hand. 38 C.F.R. 
§ 4.71a; Diagnostic Code 5215 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

A VA examination was conducted in August 1998.  The appellant 
reported a dull, toothache-like pain in the wrist.  He was 
able to flex his right wrist from 0 to 70 degrees, with 
limitation from 70 to 90 degrees (there was 20 degrees of 
limitation in flexion in the right wrist).  Extension was 
from 0 to 40 degrees, limitation from 40 to 70 degrees (there 
was 30 degrees of limitation in extension).  He was able to 
perform 0 to 15 degrees of radial deviation with limitation 
from 15 to 20 degrees (there was 5 degrees of limitation in 
radial deviation).  Ulnar deviation was normal from 0 to 55 
degrees.  The examiner indicated that the appellant 
definitely had right wrist joint limitation.  Since it was 
his right wrist it affected his work.  He might have moderate 
degenerative joint disease in the wrist, but X-rays 
examination suggested a cyst, and the remaining bones were 
well mineralized and articulated in normal anatomical 
fashion.

The appellant was examined in May 2000.  Extension was to 45 
degrees, flexion to 40 degrees.  Ulnar deviation was to 25 
degrees and radial deviation to 10 degrees.  These findings 
were reduced when compared to the left wrist in all spheres.  
Grip strength averaged 51 on the right compared to 87.6 on 
the left.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  

A 10 percent evaluation is warranted.  The veteran has 
residuals of a healed injury.  He has reported pain and there 
is objective evidence of limitation of motion.  A VA examiner 
has determined that the disorder would affect his work.  
Based on the provisions of 38 C.F.R. § 4.59, at least the 
minimum compensable evaluation is warranted.  Based on this 
determination, there is no reason to return the file and ask 
the examiner if the veteran would have pain on motion if the 
wrist were moved beyond the point where it is currently 
limited.  We also find that the veteran's testimony is 
consistent with the objective findings and that the testimony 
supports the 10 percent evaluation and no more. 

The preponderance of the evidence is against an evaluation in 
excess of 10 percent because motion in the right wrist is not 
limited to compensable degree either actually or 
functionally.  It is uncontroverted that the appellant has 
some limitation of motion as a residual of his service 
connected right wrist fracture.  However, competent evidence 
of dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm has not been presented.  
This includes the veteran's testimony.

The Board has specifically considered the guidance of DeLuca, 
8 Vet. App. at 202; 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  However, the Court has specifically limited 
the applicability of DeLuca to limitation of motion.  See, 
Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  The appellant 
specifically testified that he had pain with pressure on the 
joint, or what was described to an examiner as a constant, 
dull ache.  He has limitation of motion, therefore there is 
no evidence of more movement than normal.  There is competent 
evidence that the right wrist is weaker than the left wrist, 
however, this weakness has not been alleged or shown to 
functionally limit the wrist beyond that contemplated by the 
10 percent evaluation.  He has demonstrated an ability to 
move the hand in every direction, therefore there is no 
evidence of incoordination that limits motion to a 
compensable degree.  Fatigability has not been alleged or 
demonstrated.  

We have considered his testimony.  The appellant is competent 
to state that his condition is worse or warrant a higher 
rating.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  The evidence supports a 10 percent 
evaluation and no more and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Bilateral hearing loss disability:

The appellant testified that unless he was looking at someone 
directly, he would not know if they had started talking to 
him, especially if the right ear was toward them.  His wife 
has to touch him first to get his attention.  In his opinion 
he definitely had hearing problems.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Code 6100 (2000).

The Board notes that the regulations governing hearing loss 
disabilities were amended in June 1999.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Although the Diagnostic 
Code provisions have changed, the general method for 
evaluating hearing loss disability have not except for the 
provisions of 38 C.F.R. § 4.86 (2000).  The Board has 
reviewed those criteria and determined that this appellant 
does not meet them.  In sum, in this case, the regulatory 
change has no effect on the outcome of the case.

On the authorized audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
5
15
25
90
LEFT
X
5
20
75
95

Puretone averages were 33 decibels on the right and 48 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent in the left ear.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100.  The 
Board concludes that there is no conflict in the evidence.  
However, the preponderance of the evidence is against the 
claim, and an increased evaluation is not warranted.  The 
appellant's testimony does not serve a basis for the award of 
an increased evaluation.  38 U.S.C.A. § 5107, Lendenmann, 3 
Vet. App. at 349.


ORDER

A compensable evaluation for residuals of a right wrist 
fracture is denied.  A compensable evaluation for bilateral 
hearing loss disability is denied.  


REMAND

Service connection:

The appellant has testified that he incurred a right shoulder 
injury in service for which service connection is warranted.  
In testimony before the RO and before the Board, he contended 
that he had a right shoulder injury in 1958 when the truck he 
was riding in overturned.  His right shoulder was reinjured 
in 1967 when he had a motorcycle accident.  In this accident 
he fractured his right wrist, completely tore the ligaments 
in his left knee, fractured his skull, and also dislocated 
his right shoulder.  Service connection is in effect for 
residuals of this right wrist fracture.  He also testified to 
post-service injuries to the right shoulder.

A VA examiner in August 1998 stated that the appellant might 
have moderate degenerative joint disease in the right 
shoulder joint which could be explained secondary to the 
previous fractures that happened while he was working in the 
Army.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

This Remand serves as notice of the evidence necessary to 
substantiate the claim.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b), by evidence demonstrating (i) the 
existence of a chronic disease in service or during an 
applicable presumption period, and (ii) present 
manifestations of the same chronic disease.  See 38 U.S.C. 
§ 1112(a)(1); Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).  In addition, 
either or both of the second and third Caluza elements can be 
satisfied, under § 3.303(b), by the submission of: (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
postservice continuity of symptomatology; and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  See 
Savage, 10 Vet. App. at 495-97.  McCormick v. Gober, 14 Vet. 
App. 39 (2000).  

The appellant has alleged to the August 1998 VA examiner that 
he had dull pain in the right shoulder since the inservice 
motorcycle accident.  He is advised that if he has a 
competent medical opinion linking his current right shoulder 
disorder to the inservice accident or to that symptomatology 
he must submit it.  It there is any evidence of treatment, 
evaluation or complaint involving the shoulder in proximity 
to separation from service, the veteran should submit that 
evidence.

A medical examination or opinion is necessary if the evidence 
of record contains evidence of current disability, evidence 
that the disability may be associated with service, and when 
there is not sufficient medical evidence to make a decision 
on the claim.  The Board is presented with evidence of an 
inservice injury, current disability, the possibility that 
the current disability is attributable to the inservice 
injury.  Therefore we find that an additional medical opinion 
is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  The RO should continue efforts to 
obtain additional service medical records, 
or should enter a finding that it is 
reasonably certain that such records do 
not exist or that further attempts to 
obtain them would be futile.

3.  The RO should return the claims folder 
to a VA examiner and obtain an opinion as 
to whether it is as likely as not that the 
appellant's current shoulder disability is 
attributable to the reported in service 
injury.  A discussion of the appellant's 
post-service injuries should be included 
in this opinion.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



